Citation Nr: 1013356	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for a low back disorder has been 
submitted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & J.A.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  Here, it appears that treatment records 
from Dr. Graham A. Smith were requested by VA from an address 
on University Boulevard but the request was returned 
undeliverable.  In April 2007, VA sent the Veteran a letter 
asking him to provide the correct address.  That same month, 
he provided an authorization with an Auguston Road address.  
VA never followed up by requesting records from Dr. Smith at 
this new address.  Such a request must be made on remand.

The Veteran was afforded a VA examination in May 2007.  This 
examination addressed whether the Veteran's back disability 
was related to service, but did not address whether the 
Veteran's back disorder pre-existed service, and, if so, 
whether it was aggravated in service.  Once VA has provided a 
VA examination, it is required to provide an adequate one, 
regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  A medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this, 
as the examination failed to address the central question in 
this case-the pre-existence of the back disorder and any 
aggravation in service-a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete treatment records from Dr. 
Graham A. Smith.  If no response is 
received within a reasonable amount of 
time, send a follow-up request.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his back disorder.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical and offer an 
opinion as to whether a back disorder 
(a) pre-existed service and, if so, (b) 
was aggravated beyond the natural 
progression of the disease during 
service.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 
3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


